Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated March 13, 2008 (including amendments thereto) with respect to the Common Stock of Conseco, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 13, 2008 STEEL PARTNERS II, L.P. By: Steel Partners II GP LLC General Partner By: /s/ Jack L. Howard Jack L. Howard as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II GP LLC By: /s/ Jack L. Howard Jack L. Howard as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II MASTER FUND L.P. By: Steel Partners II GP LLC General Partner By: /s/ Jack L. Howard Jack L. Howard as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS LLC By: /s/ Jack L. Howard Jack L. Howard as Attorney-In-Fact for Warren G. Lichtenstein, Manager /s/ Jack L. Howard JACK L. HOWARD as Attorney-In-Fact for Warren G.
